                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI

WILLIAM JAMES                              )
     Plaintiff                             )
                                           )
VS.                                        )   Case No. 6:21-cv-03163
                                           )
MENARD, INC. d/b/a MENARDS                 )
    Defendant                              )   JURY TRIAL DEMANDED

                                    COMPLAINT

PLAINTIFF, by counsel, sets forth his Complaint against Defendant as follows:

   1. This cause of action is brought pursuant to the Family and Medical Leave Act
      (FMLA).

   2. The events giving rise to this cause of action occurred within the geographical
      jurisdiction of the Western District of Missouri.

   3. Defendant is a corporation doing business in Greene County, Missouri.

   4. Plaintiff was an employee of Defendant in Greene County, Missouri.

   5. On or about July 1, 2020 Plaintiff requested leave from employment in order
      to seek care for breathing problems.

   6. Plaintiff’s medical leave would have qualified for leave under FMLA.

   7. Prior to taking the above-stated leave, Plaintiff had worked for Defendant for
      at least 1,250 hours over the previous calendar year.

   8. As of July 1, 2020 Defendant employed at least 50 people within 75 miles of
      the location where Plaintiff worked for Defendant.

   9. As of July 1, 2020 Plaintiff had been employed by Defendant for at least 12
      months.

   10. Defendant terminated Plaintiff’s employment on or about August 1, 2020.

   11. Plaintiff was or would have been on FMLA-qualified leave at the time his
       employment was terminated.

   12. Defendant failed to provide Plaintiff a timely notice of his eligibility for FMLA
       leave.




        Case 6:21-cv-03163-MDH Document 1 Filed 06/24/21 Page 1 of 2
   13. Defendant failed to allow Plaintiff a reasonable amount of time to provide
       Defendant with FMLA related paperwork and documentation from his
       healthcare provider.

   14. Defendant’s actions were a violation of one or more of Plaintiff’s rights under
       FMLA.

   15. Defendant’s actions were willful and with knowledge that their actions were
       in violation of Plaintiff’s rights under FMLA.

   16. As a result of Defendant’s actions, Plaintiff has been damaged.

   17. Plaintiff demands a Trial by Jury on all matters so triable.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, attorney fees, costs, punitive damages, liquidated damages, and
such other and further relief as is just and proper.


                                     LAMPERT LAW OFFICE, LLC

                                     By:/s/ Raymond Lampert_________
                                       Raymond Lampert, #57567
                                       2847 S. Ingram Mill Rd., Ste A-100
                                       Springfield, MO 65804
                                       Phone: (417) 886-3330
                                       Fax: (417) 886-8186
                                       ray@lampertlaw.net
                                       Attorney for Plaintiff




        Case 6:21-cv-03163-MDH Document 1 Filed 06/24/21 Page 2 of 2
